DETAILED ACTION
	This Office action is in response to the election and amendment filed 6 April 2022.  By this amendment, claims 19-20 are cancelled.  Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 6 April 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the semiconductor material stack includes a circuit supporting substrate, and wherein a first electrical contact in the circuit is electrically connected to one of the first or second fuse contact, and a second electrical contact in the circuit is electrically connected to the other one of the first or second fuse contact” (as in claim 2) and “the semiconductor material stack comprises one or more layers selected from the following set of layers consisting of: a front end of line (FEOL) metallization layer; a middle of line (MOL) metallization layer; and a back end of line (BEOL) metallization layer” (as in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0323202 A1 to Cheng et al. (hereinafter “Cheng”).
Regarding independent claim 1, Cheng (Fig. 7) discloses a semiconductor structure comprising: 
a semiconductor material stack 102 (¶ 0025); and 
a fuse stack semiconductor structure disposed on the semiconductor material stack, the fuse stack semiconductor structure comprising: 
a plurality of fuse conductive material layers (¶ 0035; Fig. 7), including first 130 and second 128 fuse conductive material layers, vertically interleaved with a plurality of ILD layers (¶ 0039; Fig. 7), including first and second ILD layers 132; 
a first fuse contact 122 (¶ 0037), comprising conductive material (¶ 0037), extending vertically downward through the second ILD layer 132, the second fuse conductive material layer 128, the first ILD layer 132, and down to at or below the first fuse conductive material layer 130 (Fig. 7); and 
a second fuse contact 124 (¶ 0037), comprising conductive material (¶ 0037), extending vertically downward through the second ILD layer 132, the second fuse conductive material layer 128, the first ILD layer 132, and down to at or below the first fuse conductive material layer 130 (Fig. 7).
Regarding claim 2, Cheng (Fig. 7) discloses the semiconductor structure of claim 1, wherein the semiconductor material stack includes a circuit supporting substrate (¶ 0026), and wherein a first electrical contact 134 (¶ 0039) in the circuit is electrically connected to one of the first or second fuse contact 122/124, and a second electrical contact 134 (¶ 0039) in the circuit is electrically connected to the other one of the first or second fuse contact 122/124 (Fig. 7).
Regarding claim 5, Cheng (Fig. 7) discloses the semiconductor structure of claim 1, wherein a type of conductive material of each of the first 128 and second 130 fuse conductive material layers is selected from a set of conductive materials consisting of: tantalum nitride (TaN); titanium nitride (TiN), tungsten (W), cobalt (Co), copper (Cu), aluminum (Al), titanium (Ti), tantalum (Ta), Nickel (Ni), Platinum (Pt), a conducting metallic compound material, and a conducting metal alloy including at least one of the preceding conductive materials (¶ 0036).
Regarding claim 6, Cheng (Fig. 7) discloses the semiconductor structure of claim 1, wherein the fuse stack semiconductor structure further comprising: an additional fuse conductive material layer 126 (¶ 0036) disposed directly on and contacting a top surface of the second ILD layer 132; an additional ILD layer 132 disposed directly on and contacting a top surface of the additional fuse conductive material layer, wherein the first fuse conductive material layer 128, the first ILD layer 132, the second fuse conductive material layer 130, the second ILD layer 132, the additional fuse conductive material layer 126, and the additional ILD layer 132, are interleaved with each other in a stack of layers forming the fuse stack semiconductor structure (Fig. 7); the first fuse contact 122 extending vertically downward through the additional ILD layer 132, the additional fuse conductive material layer 126, the second ILD layer 132, the second fuse conductive material layer 130, and the first ILD layer 132, down to at or below the first fuse conductive material layer 128; and the second fuse contact 124 extending vertically downward through the additional ILD layer 132, the additional fuse conductive material layer 126, the second ILD layer 132, the second fuse conductive material layer 130, and the first ILD layer 132, down to at or below the first fuse conductive material layer 128 (Fig. 7).
Regarding claim 7, Cheng (Fig. 7) discloses the semiconductor structure of claim 6, wherein a thickness of the first ILD layer 132 between the first fuse conductive material layer 128 and the second fuse conductive material layer 130, is thicker than a thickness of the second ILD layer 132 between the second fuse conductive material layer 130 and the additional fuse conductive material layer 126 (Fig. 7, 132 layers are successively wider, i.e., thicker, in the direction toward 102).

Regarding independent claim 9, Cheng (Fig. 7) discloses a semiconductor structure comprising: 
a semiconductor material stack 102 (¶ 0025); and 
a fuse stack semiconductor structure disposed on the semiconductor material stack, the fuse stack semiconductor structure comprising: 
a plurality of fuse conductive material layers (¶ 0035; Fig. 7), including first 130 and second 128 fuse conductive material layers, vertically interleaved with a plurality of ILD layers (¶ 0039; Fig. 7), including first and second ILD layers 132; 
and a plurality of fuse contacts comprising a first fuse contact 122 (¶ 0037) and a second fuse contact 124 (¶ 0037), wherein the first fuse contact 122 comprising conductive material and extending vertically downward through the second ILD layer 132, the second fuse conductive material layer 128, the first ILD layer 132, and down to at or below the first fuse conductive material layer 130 (Fig. 7).
Regarding claim 10, Cheng (Fig. 7) discloses the semiconductor structure of claim 9, wherein the second fuse contact 124 comprising conductive material (¶ 037) and extending vertically downward through the second ILD layer 132, the second fuse conductive material layer 128, the first ILD layer 132, and down to at or below the first fuse conductive material layer 130 (Fig. 7).
Regarding claim 11, Cheng (Fig. 7) discloses the semiconductor structure of claim 9, wherein the semiconductor material stack includes a circuit supporting substrate (¶ 0026), and wherein a first electrical contact 134 (¶ 0039) in the circuit is electrically connected to one of the first or second fuse contact 122/124, and a second electrical contact 134 (¶ 0039) in the circuit is electrically connected to the other one of the first or second fuse contact 122/124 (Fig. 7).
Regarding claim 14, Cheng (Fig. 7) discloses the semiconductor structure of claim 9, wherein a type of conductive material of each of the first 128 and second 130 fuse conductive material layers is selected from a set of conductive materials consisting of: tantalum nitride (TaN); titanium nitride (TiN), tungsten (W), cobalt (Co), copper (Cu), aluminum (Al), titanium (Ti), tantalum (Ta), Nickel (Ni), Platinum (Pt), a conducting metallic compound material, and a conducting metal alloy including at least one of the preceding conductive materials (¶ 0036).
Regarding claim 15, Cheng (Fig. 7) discloses the semiconductor structure of claim 9, wherein the fuse stack semiconductor structure further comprising: an additional fuse conductive material layer 126 (¶ 0036) disposed directly on and contacting a top surface of the second ILD layer 132; an additional ILD layer 132 disposed directly on and contacting a top surface of the additional fuse conductive material layer, wherein the first fuse conductive material layer 128, the first ILD layer 132, the second fuse conductive material layer 130, the second ILD layer 132, the additional fuse conductive material layer 126, and the additional ILD layer 132, are interleaved with each other in a stack of layers forming the fuse stack semiconductor structure (Fig. 7); the first fuse contact 122 extending vertically downward through the additional ILD layer 132, the additional fuse conductive material layer 126, the second ILD layer 132, the second fuse conductive material layer 130, and the first ILD layer 132, down to at or below the first fuse conductive material layer 128.
Regarding claim 16, Cheng (Fig. 7) discloses the semiconductor structure of claim 15, wherein the second fuse contact 124 comprising conductive material (¶ 0037) and extending vertically downward through the second ILD layer 132, the second fuse conductive material layer 130, the first ILD layer 132, and down to at or below the first fuse conductive material layer 128 (Fig. 7).
Regarding claim 17, Cheng (Fig. 7) discloses the semiconductor structure of claim 15, wherein a thickness of the first ILD layer 132 between the first fuse conductive material layer 128 and the second fuse conductive material layer 130, is thicker than a thickness of the second ILD layer 132 between the second fuse conductive material layer 130 and the additional fuse conductive material layer 126 (Fig. 7, 132 layers are successively wider, i.e., thicker, in the direction toward 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claims 4 and 13, Cheng (Fig. 7) discloses the semiconductor structure of claims 1 and 9, however fails to expressly disclose wherein a type of conductive material of the first fuse conductive material layer is different from the second fuse conductive material layer.  
Regarding claims 8 and 18, Cheng (Fig. 7) discloses the semiconductor structure of claims 6 and 15, however fails to expressly disclose wherein a type of conductive material of any one of a set of the first fuse conductive material layer, the second fuse conductive material layer, and the additional fuse conductive material layer, is a different type of conductive material from another one of the set.
Regarding claims 4, 8, 13, and 18, Cheng does disclose a range of materials suitable for use in the fuse conductive material layers (¶ 0036) and contemplates forming fuses with differing properties (e.g., different breakdown voltage to break or open fuse) (¶ 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials disclosed by Cheng to provide differing fuse conductive material layers as recited in claims 4, 8, 13, and 18 for the purpose of tailoring the required breakdown voltages of the fuses to form a device that meets design specifications.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1 and 9 above, and further in view of US 10,192,823 B2 to Yoon et al. (hereinafter “Yoon”).
Regarding claims 3 and 12, Cheng discloses the semiconductor structure of claims 1 and 9, however fails to expressly disclose wherein the semiconductor material stack comprises one or more layers selected from the following set of layers consisting of: a front end of line (FEOL) metallization layer; a middle of line (MOL) metallization layer; and a back end of line (BEOL) metallization layer.  In the same field of endeavor, Yoon discloses a semiconductor structure include a semiconductor material stack comprising one or more layers selected from the following set of layers consisting of: a front end of line (FEOL) metallization layer; a middle of line (MOL) metallization layer; and a back end of line (BEOL) metallization layer (col. 6, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cheng to include a metallization layer as disclosed by Yoon for the purpose of providing device interconnection and functionality in an art-recognized and conventional manner (see, e.g., Yoon, col. 6, lines 47-67).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
16 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813